COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Premium Valve Services, LLC v. Comstock Oil & Gas, Comstock Oil
                          & Gas—Louisiana, LLC; and Certain Underwriters

Appellate case number:    01-15-00108-CV

Trial court case number: 2009-65461

Trial court:              270th District Court of Harris County

Party filing motion:      Appellees

       The en banc panel voted unanimously to deny appellees’ motion for en banc
reconsideration.


Judge’s signature: /s/ Russell Lloyd
                       Acting for the Court

En Banc Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Brown, Huddle, and Lloyd.

J. Massengale, not participating.


Date: December 1, 2016